 

EXHIBIT 10.4

PAYMENT GUARANTY

This PAYMENT GUARANTY (“Guaranty”) is executed as of August 31, 2018 by CNL
HEALTHCARE PROPERTIES II, INC., a Maryland corporation (the “Guarantor”), to and
for the benefit of FLORIDA COMMUNITY BANK, N.A., a national banking association
(“Lender”), its successors and assigns.

R E C I T A L S

A.On or about the date hereof, CHP II Riverview FL Owner, LLC, a Delaware
limited liability company and CHP II Riverview FL Tenant, LLC, a Delaware
limited liability company (individually and together, the “Borrower”) and Lender
entered into that certain Loan Agreement (together with all amendments,
modifications, renewals or extensions thereof, “Loan Agreement”) whereby Lender
agreed to make a secured loan (the “Loan”) available to Borrower in the
principal amount of $5,000,000.00, to finance the purchase of The Crossings at
Riverview 8471 US-301, Riverview, Florida 33578, 92-unit Senior Housing Project
in Riverview, Hillsborough, County, Florida (the “Property” or the
“Project”).  Initially capitalized terms used and not otherwise defined herein
shall have the meanings respectively ascribed to them in the Loan Agreement.

B.In connection with the Loan, Borrower has of even date herewith executed and
delivered a Promissory Note in favor of Lender in the amount of the Loan
(together with all amendments, modifications, renewals or extensions thereof,
the “Note”), payment of which is secured by (i) a Mortgage, Assignment of Rents,
Security Agreement and Fixture Filing executed of even date herewith by Borrower
in favor of Lender (together with all amendments, modifications, renewals or
extensions thereof, the “Mortgage”), encumbering the Property, and (ii) other
documents executed by Borrower in connection with the Loan (together with all
amendments, modifications, renewals or extensions thereof, the “Loan
Documents”).

C.Guarantor will derive material financial benefit from the Loan evidenced and
secured by the Note, the Mortgage and the other Loan Documents.

D.Lender has relied on the statements and agreements contained herein in
agreeing to make the Loan.  The execution and delivery of this Guaranty by
Guarantor is a condition precedent to the making of the Loan by Lender.

AGREEMENTS

NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
for the benefit of Lender and its respective successors, endorsees, transferees,
participants and assigns as follows:

- 1 -

--------------------------------------------------------------------------------

 

1.Guarantor absolutely, unconditionally and irrevocably guarantees:

 

(a)

the full and prompt payment of the principal of and interest on the Note when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the full and prompt payment of all sums which may now be
or may hereafter become due and owing under the Note, the Loan Agreement and the
other Loan Documents;

 

(b)

the prompt, full and complete performance of all of Borrower’s obligations under
each and every covenant contained in the Loan Documents;

 

(c)

payment and performance of all obligations of Borrower arising from any Interest
Rate Agreements.  “Interest Rate Agreements” shall mean an interest rate hedging
program through the purchase by Borrower from Lender of an interest rate swap,
cap, or such other interest rate protection product with respect to the Note;
and

 

(d)

the full and prompt payment of any Enforcement Costs (as hereinafter defined in
Section 7 hereof).

All amounts due, debts, liabilities and payment obligations described in
subsections (a) and (b) above of this Section 1 shall be hereinafter
collectively referred to as the “Indebtedness.”  This Guaranty covers the
Indebtedness, whether presently outstanding or arising subsequent to the date
hereof, including all amounts advanced by Lender in stages or installments.  The
guaranty of Guarantor as set forth in this Section 1 is a continuing guaranty of
payment of the obligations guaranteed hereby and not merely a guaranty of
collection.

However, the foregoing obligations of Guarantor shall not exceed the Reduced
Principal Guaranteed Amount (as defined below) (without giving effect to any
payments made by or on behalf of Borrower, other than payments made by or on
behalf of Guarantor, or to the proceeds of any collateral securing the
Note).  The “Reduced Principal Guaranteed Amount” shall initially mean 25% of
the outstanding Indebtedness; provided, however that upon full satisfaction of
the Payment Guaranty Release Conditions (as defined below) the “Reduced
Principal Guaranteed Amount” shall be reduced to zero ($0.00).  The “Payment
Guaranty Release Conditions” shall mean, (i) Borrower shall have submitted
financial statements for three consecutive full calendar months showing that
Borrower achieved a Debt Service Coverage Ratio of 1.25:1.00 for such three
month period on an annualized basis, (ii) at the time of such submission, no
Event of Default, or matter that would constitute an Event of Default but for
the passage of time and/or the giving of notice, exists under the Loan
Documents, (iii) Lender has disbursed the Additional Advance (as defined under
Section 4.1(c) of the Loan Agreement) or Borrower has affirmatively and
irrevocably waived in writing, its option or right to disbursement of the
Additional Advance, and (iv) Borrower shall have received the Operator’s License
as set forth under Article XVII  of the Loan Agreement.

Notwithstanding the limitation contained in the preceding paragraph, Guarantor
also hereby unconditionally and irrevocably guarantees payment of, and agrees to
protect, defend, indemnify and hold harmless Lender for, from and against, any
and all losses, actual damages or liability suffered or incurred by, imposed on
or awarded against Lender as a result of (and the Reduced Principal Guaranteed
Amount shall not apply to the extent of):

- 2 -

--------------------------------------------------------------------------------

 

 

(a)

Rents or other income, issues, profits, and revenues derived from the Project
during the continuance of an Event of Default, which are (i) not applied to
ordinary and necessary operating expenses of the Project or (ii) paid to the
Lender; or

 

(b)

The failure (i) to pay, apply or return any security deposit or other refundable
deposit to tenants when due as provided in the applicable Lease or other
instrument, or (ii) to deliver any security deposit or other refundable deposit
to the Lender or as designated by Lender, or to any receiver or any person or
entity purchasing the Project upon a foreclosure of the Project or deed in lieu
of foreclosure; or

 

(c)

Fraud or material misrepresentation by Borrower or Guarantor, or any member,
partner, or direct or indirect constituent of Borrower or Guarantor (Borrower or
any of the foregoing, a “Liable Party”); or

 

(d)

Any (i) proceeds paid under any insurance policies by reason of damage, loss or
destruction to any portion of the Project, or (ii) proceeds or awards resulting
from the condemnation or other taking in lieu of condemnation of any portion of
the Project, which proceeds or awards are received and retained or applied by
any Liable Party in violation of the terms of the Loan Documents; or

 

(e)

the gross negligence or willful misconduct of Borrower or Guarantor; or

 

(f)

The occurrence of physical waste to the Project as a result of intentional or
fraudulent acts or omissions of any Liable Party and all reasonable costs
incurred by Lender in order to protect the Project, or the removal of any
portion of the Project in violation of the terms of the Loan Documents; or

 

(g)

Failure to maintain insurance coverages for the Project required by the Loan
Documents, including the failure to pay the premiums for the required insurance
policies; notwithstanding the foregoing, the liability of Guarantor for
Borrower’s failure to pay insurance premiums shall be limited and not apply to
the extent that cash flow from the Project during the previous 12-month period
(after applying such income to the operating expenses of the Project which are
then due and payable) is insufficient to pay such insurance premiums; or

 

(h)

Failure to pay any valid real estate taxes, assessments, construction liens or
other obligations which create liens on any portion of the Project, to the full
extent of the amount claimed by any such lien claimant; notwithstanding the
foregoing, the liability of Guarantor for Borrower’s failure to pay such taxes,
assessments, mechanic’s liens, materialmen’s liens or other obligations shall be
limited and not apply to the extent that cash flow from the Project during the
previous 12-month period (after applying such income to the operating expenses
of the Project which are then due and payable) is insufficient to pay such real
estate taxes, assessments, construction liens or other obligations; or

 

(i)

Any modification by Borrower or Guarantor, or any of their respective members,
managers or partners, of the organizational documents of Borrower in violation
of the Loan Documents; or

- 3 -

--------------------------------------------------------------------------------

 

 

(j)

Any loss of the Project due to forfeiture thereof or of any portion thereof or
interest therein as a result of any criminal or quasi-criminal activity by any
Liable Party (or any person so related to a Liable Party or the Project that the
Project or any portion thereof or any interest therein might be forfeited on
account of the activity of such person), to the full extent of diminution in the
net realizable value of the Project encumbered by the Loan Documents; or

 

(k)

Any enforcement of Lender’s rights or remedies under the Loan Documents, or in
connection with any litigation relating to the Loan Documents wherein, in either
such case, Borrower or any other Liable Party (i) willfully or in bad faith
interferes with, hinders or delays the exercise of Lender’s remedies, or (ii)
contests the validity or enforceability of any Loan Document, as a whole.

Notwithstanding anything contained herein, upon the occurrence of any one or
more of the following events listed in subsections (h) through (n) below of this
Section 1, the Reduced Guaranteed Amount shall not apply, and the Guarantor’s
obligations shall be for one-hundred percent (100%) of the Indebtedness plus
interest from the date the same is due by the Guarantor hereunder until paid in
full at the Default Rate, together with all costs, expenses and reasonable
attorneys’ fees incurred by Lender:

 

(a)

Borrower fails to obtain Lender’s prior consent to any subordinate financing or
other voluntary lien encumbering all or any portion of the Property in violation
of the Loan Documents;

 

(b)

Borrower fails to obtain Lender’s prior consent to any Transfer as required by
the Mortgage or the Loan Agreement;

 

(c)

Borrower files a voluntary petition under the Bankruptcy code or any other
Federal or state bankruptcy or insolvency law;

 

(d)

Guarantor files, or joins in the filing of, an involuntary petition against
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, or solicits or causes to be solicited petitioning creditors for
any involuntary petition against Borrower from any person;

 

(e)

Borrower files an answer consenting to or otherwise affirmatively soliciting or
joining in any involuntary petition filed against it, by any other person (other
than Lender or Lenders) under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or solicits or causes to be solicited petitioning
creditors for any involuntary petition from any person (other than Lender);

 

(f)

Guarantor consents to or affirmatively soliciting or joins in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower or
any portion of the Property, except any consent to or solicitation of or joinder
in any of the foregoing in support of a motion or other action by Lender or
otherwise at the request or with the consent of Lender; or

 

(g)

Borrower makes an assignment for the benefit of creditors, or admits, in any
legal proceeding, its insolvency or inability to pay its debts as they become
due.

- 4 -

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in any of the Loan Documents, Lender
shall not be deemed to have waived any right which Lender may have under
Section 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code
to file a claim for the full amount of the Loan or to require that all
collateral shall continue to secure all of the Loan owing to Lender in
accordance with the Loan Documents.

2.In the event of any default by Borrower in the payment of the Indebtedness,
after the expiration of any applicable cure or grace period, Guarantor agrees,
within ten (10) days following demand by Lender or the holder of the Note, to
pay the Indebtedness (subject to applicable limitations set forth in this
Guaranty) regardless of any defense, right of set-off or claims which Borrower
or Guarantor may have against Lender or the holder of the Note.

All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be equally available to Lender, and the
choice by Lender of one such alternative over another shall not be subject to
question or challenge by Guarantor or any other person, nor shall any such
choice be asserted as a defense, setoff, or failure to mitigate damages in any
action, proceeding, or counteraction by Lender to recover or seeking any other
remedy under this Guaranty, nor shall such choice preclude Lender from
subsequently electing to exercise a different remedy.  The parties have agreed
to the alternative remedies provided herein in part because they recognize that
the choice of remedies in the event of a default hereunder will necessarily be
and should properly be a matter of good faith business judgment, which the
passage of time and events may or may not prove to have been the best choice to
maximize recovery by Lender at the lowest cost to Borrower and/or Guarantor.  It
is the intention of the parties that such good faith choice by Lender be given
conclusive effect regardless of such subsequent developments.

3.Guarantor does hereby (a) waive notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (b) agree to refrain from asserting,
until after repayment in full of the Loan, any defense, right of set-off or
other claim which Guarantor may have against Borrower (c) waive any defense,
right of set-off or other claim which Guarantor or Borrower may have against
Lender, or the holder of the Note, (d) waive any and all rights Guarantor may
have under any anti-deficiency statute or other similar protections, (e) waive
presentment for payment, demand for payment, notice of nonpayment or dishonor,
protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Guarantor with
liability, and (f) waive any failure by Lender to inform Guarantor of any facts
Lender may now or hereafter know about Borrower, the Project, the Loan, or the
transactions contemplated by the Loan Agreement, it being understood and agreed
that Lender has no duty so to inform and that Guarantor is fully responsible for
being and remaining informed by Borrower of all circumstances bearing on the
risk of nonperformance of Borrower’s obligations.  Credit may be granted or
continued from time to time by Lender to Borrower without notice to or
authorization from Guarantor, regardless of the financial or other condition of
Borrower at the time of any such grant or continuation.  Lender shall have no
obligation to disclose or discuss with Guarantor its assessment of the financial
condition of Borrower.  Guarantor acknowledges that no representations of any
kind whatsoever have been made by Lender.  No modification or waiver of any of
the provisions of this Guaranty shall be binding upon Lender except as expressly
set forth in a writing duly signed and delivered by Lender.

- 5 -

--------------------------------------------------------------------------------

 

4.Guarantor further agrees that Guarantor’s liability as guarantor shall not be
impaired or affected by any renewals or extensions which may be made from time
to time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Note or by any forbearance or delay
in collecting interest or principal under the Note, or by any waiver by Lender
under the Loan Agreement, Mortgage or any other Loan Documents, or by Lender’s
failure or election not to pursue any other remedies it may have against
Borrower or Guarantor, or by any change or modification in the Note, Loan
Agreement, Mortgage or any other Loan Document, or by the acceptance by Lender
of any additional security or any increase, substitution or change therein, or
by the release by Lender of any security or any withdrawal thereof or decrease
therein, or by the application of payments received from any source to the
payment of any obligation other than the Indebtedness even though Lender might
lawfully have elected to apply such payments to any part or all of the
Indebtedness, it being the intent hereof that, subject to Lender’s compliance
with the terms of this Guaranty, Guarantor shall remain liable for the payment
of the Indebtedness (subject to the limitations contained in Section 1, above),
until the Indebtedness has been paid in full, notwithstanding any act or thing
which might otherwise operate as a legal or equitable discharge of a
surety.  Guarantor further understands and agrees that Lender may at any time
enter into agreements with Borrower to amend and modify the Note, Loan
Agreement, Mortgage or other Loan Documents, and may waive or release any
provision or provisions of the Note, Loan Agreement, Mortgage and other Loan
Documents or any thereof, and, with reference to such instruments, may make and
enter into any such agreement or agreements as Lender and Borrower may deem
proper and desirable, without in any manner impairing or affecting this Guaranty
or any of Lender’s rights hereunder or Guarantor’s obligations hereunder.

5.This is an absolute, present and continuing guaranty of payment and not of
collection.  Guarantor agrees that this Guaranty may be enforced by Lender
without the necessity at any time of resorting to or exhausting any other
security or collateral given in connection herewith or with the Note, Loan
Agreement, Mortgage or any of the other Loan Documents through foreclosure or
sale proceedings, as the case may be, under the Mortgage or otherwise, or
resorting to any other guaranties, and Guarantor hereby waives any right to
require Lender to join Borrower in any action brought hereunder or to commence
any action against or obtain any judgment against Borrower or to pursue any
other remedy or enforce any other right.  Guarantor further agrees that nothing
contained herein or otherwise shall prevent Lender from pursuing concurrently or
successively all rights and remedies available to it at law and/or in equity or
under the Note, Loan Agreement, Mortgage or any other Loan Documents, and the
exercise of any of its rights or the completion of any of its remedies shall not
constitute a discharge of Guarantor’s obligations hereunder, it being the
purpose and intent of Guarantor that the obligations of Guarantor hereunder
shall be absolute, independent and unconditional under any and all circumstances
whatsoever.  None of Guarantor’s obligations under this Guaranty or any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under the Note, Loan Agreement, Mortgage
or other Loan Documents or by reason of the bankruptcy of Borrower or by reason
of any creditor or bankruptcy proceeding instituted by or against
Borrower.  This Guaranty shall continue to be effective or be reinstated (as the
case may be) if at any time payment of all or any part of any sum payable
pursuant to the Note, Loan Agreement, Mortgage or any other Loan Document is
rescinded or otherwise required to be returned by Lender upon the insolvency,
bankruptcy, dissolution, liquidation, or reorganization of

- 6 -

--------------------------------------------------------------------------------

 

Borrower, or upon or as a result of the appointment of a receiver, intervenor,
custodian or conservator of or trustee or similar officer for, Borrower or any
substantial part of its property, or otherwise, all as though such payment to
Lender had not been made, regardless of whether Lender contested the order
requiring the return of such payment.  In the event of the foreclosure of the
Mortgage and of a deficiency, Guarantor hereby promises and agrees forthwith to
pay the amount of such deficiency notwithstanding the fact that recovery of said
deficiency against Borrower would not be allowed by applicable law; however, the
foregoing shall not be deemed to require that Lender institute foreclosure
proceedings or otherwise resort to or exhaust any other collateral or security
prior to or concurrently with enforcing this Guaranty.

6.In the event Lender or any holder of the Note shall assign the Note to any
Lender or other entity to secure a loan from such Lender or other entity to
Lender or such holder for an amount not in excess of the amount which will be
due, from time to time, from Borrower to Lender under the Note with interest not
in excess of the rate of interest which is payable by Borrower to Lender under
the Note, Guarantor will accord full recognition thereto and agree that all
rights and remedies of Lender or such holder hereunder shall be enforceable
against Guarantor by such Lender or other entity with the same force and effect
and to the same extent as would have been enforceable by Lender or such holder
but for such assignment; provided, however, that unless Lender shall otherwise
consent in writing, Lender shall have an unimpaired right, prior and superior to
that of its assignee or transferee, to enforce this Guaranty for Lender’s
benefit to the extent any portion of the Indebtedness or any interest therein is
not assigned or transferred.

7.If:  (a) this Guaranty is placed in the hands of an attorney for collection or
is collected through any legal proceeding; (b) an attorney is retained to
represent Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty; (c) an attorney is retained to provide advice or other representation
with respect to this Guaranty at any time when a default or Event of Default
exists under any of the Loan Documents; or (d) an attorney is retained to
represent Lender in any proceedings whatsoever in connection with this Guaranty
and Lender prevails in any such proceedings, then Guarantor shall pay to Lender
upon demand all attorney’s fees, costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder, regardless of whether all or a
portion of such Enforcement Costs are incurred in a single proceeding brought to
enforce this Guaranty as well as the other Loan Documents.

8.The parties hereto intend and believe that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of Lender
or the holder of the Note under the remainder of this Guaranty shall continue in
full force and effect.

- 7 -

--------------------------------------------------------------------------------

 

9.TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER.  WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”), LENDER
AND GUARANTOR IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS HAVING JURISDICTION IN HILLSBOROUGH COUNTY AND THE
STATE OF FLORIDA, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO
THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY
CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS GUARANTY SHALL
PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL
THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.

10.Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the payment of the Indebtedness.  Guarantor agrees that, until
the entire Indebtedness has been paid in full, Guarantor will not seek, accept,
or retain for its own account, any payment from Borrower on account of such
subordinated debt.  Any payments to Guarantor on account of such subordinated
debt shall be collected and received by Guarantor in trust for Lender and shall
be paid over to Lender on account of the Indebtedness without impairing or
releasing the obligations of Guarantor hereunder.

11.Any amounts received by Lender from any source on account of the Loan may be
utilized by Lender for the payment of the Indebtedness and any other obligations
of Borrower to Lender in such order as Lender may from time to time
elect.  Additionally, if the indebtedness guaranteed hereby is less than the
full indebtedness evidenced by the Note, all rents, proceeds and avails of the
Property, including proceeds of realization of Lender’s collateral, shall be
deemed applied on the indebtedness of Borrower to Lender that is not guaranteed
by Guarantor until such unguaranteed indebtedness of Borrower to Lender has been
fully repaid before being applied upon the indebtedness guaranteed by Guarantor.

12.GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

13.Any notice, demand, request or other communication which any party hereto may
be required or may desire to give hereunder shall be in writing and shall be
deemed to have been properly given (a) if hand delivered, when delivered; (b) if
mailed by United States Certified Mail (postage prepaid, return receipt
requested), three Business Days after mailing (c) if by Federal Express or other
reliable overnight courier service, on the next Business Day after delivered to
such courier service or (d) if by telecopier on the day of transmission so long
as copy is sent on the same day by overnight courier as set forth below:



- 8 -

--------------------------------------------------------------------------------

 


Guarantor:

CNL Healthcare Properties, II, Inc.

450 South Orange Avenue

Orlando, FL 32801

Attention:  Chief Financial Officer and General Counsel

 

 

Lender:

Florida Community Bank, N.A.

369 N. New York Avenue

Winter Park, Florida  32789

Attention: Commercial Real Estate Department

 

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

14.In order to induce Lender to make the Loan, Guarantor makes the following
representations and warranties to Lender set forth in this Section.  Guarantor
acknowledges that but for the truth and accuracy of the matters covered by the
following representations and warranties, Lender would not have agreed to make
the Loan.

 

(a)

Guarantor (if an entity) is duly formed, validly existing, and in good standing
in its state of organization and has qualified to do business and is in good
standing in any state in which it is necessary in the conduct of its business.

 

(b)

Guarantor maintains an office at the address set forth for such party in
Section 13.

 

(c)

Any and all balance sheets, net worth statements, and other financial data with
respect to Guarantor which have heretofore been given to Lender by or on behalf
of Guarantor fairly and accurately present the financial condition of Guarantor
as of the respective dates thereof.

 

(d)

The execution, delivery, and performance by Guarantor of this Guaranty does not
and will not contravene or conflict with (i) any Laws, order, rule, regulation,
writ, injunction or decree now in effect of any Government Authority, or court
having jurisdiction over Guarantor, (ii) any contractual restriction binding on
or affecting Guarantor or Guarantor’s property or assets which may adversely
affect Guarantor’s ability to fulfill its obligations under this Guaranty, (iii)
the instruments creating any trust holding title to any assets included in
Guarantor’s financial statements, or (iv) the organizational or other documents
of Guarantor.

 

(e)

This Guaranty creates legal, valid, and binding obligations of Guarantor
enforceable in accordance with its terms.

 

(f)

Except as disclosed in writing to Lender, there is no action, proceeding, or
investigation pending or, to the knowledge of Guarantor, threatened or affecting
Guarantor, which may materially and adversely affect Guarantor’s ability to
fulfill his obligations under this Guaranty.  There are no judgments or orders
for the payment of money rendered against Guarantor for an amount in excess of
$25,000 which have been undischarged for a period of thirty (30) or more
consecutive days and the enforcement of which is not stayed by reason of a
pending appeal or otherwise.  Guarantor is not in default under any agreements
which may adversely affect Guarantor’s ability to fulfill its obligations under
this Guaranty.

 

(g)

All statements set forth in the Recitals are true and correct.

- 9 -

--------------------------------------------------------------------------------

 

All of the foregoing representations and warranties shall be deemed remade on
the date of the first disbursement of Loan proceeds, on the date of each advance
of Loan proceeds, and upon any extension of the Loan pursuant to the Loan
Agreement.  Guarantor hereby agrees to indemnify and hold Lender free and
harmless from and against all loss, cost, liability, damage, and expense,
including attorney’s fees and costs, which Lender may sustain by reason of the
inaccuracy or breach of any of the foregoing representations and warranties as
of the date the foregoing representations and warranties are made and are
remade.

15.Guarantor shall deliver or cause to be delivered to Lender all of the
Guarantor financial statements to be delivered in accordance with the terms of
the Loan Agreement.

16.This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall not be discharged
in whole or in part by the death of Guarantor.  If more than one party executes
this Guaranty, the liability of all such parties shall be joint and several.

17.THIS GUARANTY, THE NOTE, AND ALL OTHER INSTRUMENTS EVIDENCING AND SECURING
THE LOAN SECURED HEREBY WERE NEGOTIATED IN THE STATE OF FLORIDA, AND DELIVERED
BY GUARANTOR OR BORROWER, AS APPLICABLE, AND ACCEPTED BY LENDER IN THE STATE OF
FLORIDA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND THE UNDERLYING TRANSACTIONS EMBODIED HEREBY.  IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITATION, MATTERS OF PERFORMANCE OF THIS GUARANTY AND THE
OBLIGATIONS ARISING HEREUNDER, THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF FLORIDA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

18.Lender shall be entitled to honor any request for Loan proceeds made by
Borrower and shall have no obligation to see to the proper disposition of such
advances.  Guarantor agrees that his obligations hereunder shall not be released
or affected by reason of any improper disposition by Borrower of such Loan
proceeds.

19.This Guaranty may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same instrument.

[Signature page to follow]

 

IN WITNESS WHEREOF, Guarantor has delivered this Payment Guaranty in the State
of Florida as of the date first written above.

Witnesses:

“GUARANTOR”:

 

 

 



- 10 -

--------------------------------------------------------------------------------

 

 

/s/ Kathy S. Hall

 

Print Name: Kathy S. Hall

 

/s/ Cathleen A. Coffey                         

 

Print Name: Cathleen A. Coffey

 

CNL HEALTHCARE PROPERTIES II, INC., a Maryland corporation

 

 

By: /s/ Brett S. Bryant

Name:  Brett S. Bryant

Its: Vice President

 

 

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 27th day of August,
2018, by Brett S. Bryant, as Vice President of CNL HEALTHCARE PROPERTIES II,
INC., a Maryland corporation, on behalf of the corporation.

 

/s/ Cathleen A. Coffey

Signature of Notary Public

 

Cathleen A. Coffey

(Print Notary Name)

AFFIX NOTARY STAMP

My Commission Expires: 9/24/2021

Commission No.: GG 138618

☒ Personally known, or

☐ Produced Identification

Type of Identification Produced:___

 

 

 

- 11 -